Citation Nr: 1634667	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-26 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for removal of a kidney.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from June 1964 to June 1967.  He also had reserve service from that date to April 1993 with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a video hearing before the undersigned in January 2014.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Private Treatment Records

In its May 2014 remand, the Board instructed the AOJ to request information from the Veteran regarding private treatment he had received; and to inform him of any identified records that could not be obtained.  In July 2014, he provided a list of four private facilities from which he received treatment.  It does not appear that he submitted authorization for VA to obtain the treatment records.  Although he was advised of the need for authorization to obtain other records, he does not appear to have been advised of the need to do so for the other reported treatment providers.  A remand is necessary to request that the Veteran complete authorizations to allow VA to obtain records from C.F.V.H. beginning January 1981, H.R.M.H., and W.A.C.H. (the Veteran reports evaluation for hypertension there in addition to examinations for his reserve service).  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The records of Dr. A. F. are already of record for the dates listed.

In addition, an October 2014 VA treatment record shows the Veteran reported receiving private treatment from Dr. M.V. at A.A.A. (primary care), Dr. A. (nephrologist), and Dr. F. (urologist).  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(c).

Kidney Stones and Kidney Removal

The October 2014 VA examiner opined that the Veteran's current issues with kidney stones were less likely than not caused by passing kidney stones during service.  The examiner's rationale was that active duty service treatment records did not note the presence of kidney stones.  The first direct notation of a kidney stone was in July 1982 when the Veteran wrote on a medical history that he had had a kidney stone removed in July 1981.  However, the examiner did not discuss the Veteran's report in September 1983 that he had pain in the left side for twelve hours and passed a kidney stone in the morning, which occurred during a verified period of active duty for training.  

The examiner opined further that the need for removal of a kidney was not caused by passing kidney stones during service.  She explained that the Veteran had cancer in the kidney that was treated by removing the kidney.  She did not address whether the occurrence of kidney stones can lead to cancer in a kidney.  The extent to which she based her opinion on her finding that there was no evidence of kidney stones during service also is unclear.  Accordingly, an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of private treatment for kidney stones, removal of a kidney, hypertension, erectile dysfunction, and a back disorder, including records from C.F.V.H. beginning January 1981, H.R.M.H., W.A.C.H., Dr. M.V. at A.A.A., Dr. A., and Dr. F.  Tell the Veteran that he may obtain and submit the records himself.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain any outstanding VA treatment records for the period since April 24, 2015.

3.  After the above development has been completed, obtain an addendum opinion from the VA examiner who drafted the October 2014 report.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The examination report must include a notation that the claims file was reviewed.  

The examiner should address the following:

(a) Has the Veteran had kidney stones at any time since January 2009?  

(b) If the Veteran has had  kidney stones at any time since January 2009, is it at least as likely as not (a 50 percent or greater probability) that the current kidney disability is related to the kidney stone the Veteran reported in September 1983 during a period of active duty for training?  

(c) Is it at least as likely as not that kidney stones caused or contributed to the development of kidney cancer or made the cancer worse than it otherwise would have been?  

The examiner should provide reasons for each opinion given and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statement, he/she should explain why.

If an opinion cannot be provided without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

4.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




